                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :   Hon. Cathy L. Waldor
                                       :
      v.                               :   Mag. No. 20-9096
                                       :
ERIK SANTOS                            :   ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael Honig, United States Attorney for the District of New Jersey (by Sean

M. Sherman, Assistant United States Attorney), and defendant Erik Santos (by

James W. Smith III, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through and including August 31, 2021, to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to conduct plea negotiations; and the defendant being aware that

the defendant has the right to have the matter submitted to a grand jury within

30 days of the date of the defendant’s arrest pursuant to Title 18, United States

Code, Section 3161(b); and one prior continuance having been entered; and the

defendant, through the defendant’s attorney, having consented to the

continuance; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1) Plea negotiations are currently in progress, and both the United

States and the defendant seek additional time to achieve successful resolution
of those negotiations, which would render trial of this matter unnecessary, and

to allow consideration by the court of a proposed plea agreement entered into

by the defendant and the United States;

      (2) The defendant has consented to the aforementioned continuance;

      (3) The grant of a continuance will likely conserve judicial resources; and

      (4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends

of justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy trial.

      WHEREFORE, it is on this ___ day of May, 2021;

ORDERED that this action be, and it hereby is, continued from the date this

Order is signed through and including August 31, 2021,; and it is further

      ORDERED that the period from the date this Order is signed through

and including August 31, 2021, shall be excludable in computing time under

the Speedy Trial Act of 1974.

                                     s/Cathy L. Waldor 5/27/21
                                     HONORABLE CATHY L. WALDOR
                                     United States Magistrate Judge

Form and entry consented to:



James W. Smith III, Esq.
Counsel for Defendant Erik Santos


s/ Sean M. Sherman
Sean M. Sherman
Assistant U.S. Attorney
